UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November 21, 2007 STERLING CONSTRUCTION COMPANY, INC. (Exact name of registrant as specified in its charter) Delaware 1-31993 25-1655321 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification No.) 20810 Fernbush Houston, Texas 77073 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(281) 821-9091 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): □ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) □ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) □ Pre-commencement communications pursuant to Rule 142-2(b) under the Exchange Act (17CFR 240.14d-2(b)) □ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR 240.13e-4(c)) Item 7.01Regulation FD Disclosure. On November 21, 2007, the Company issued a press release announcing a proposed offering of shares of its common stock.The press release is attached as Exhibit 99.1 to this report and is incorporated by reference into this Item 7.01.Exhibit 99.1 is not filed but is furnished pursuant to Regulation FD. Item 9.01Financial Statements and Exhibits. (c)Exhibits Exhibit NumberDescription 99.1Press release, dated November 21, 2007 (furnished herewith). * SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Sterling Construction Company, Inc. Date:November 21, 2007 By: /s/ Roger M. Barzun Roger M. Barzun Senior Vice President
